Citation Nr: 1145429	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-42 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than May 29, 2009 for the grant of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1950 to September 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which reopened and granted service connection for bilateral hearing loss, assigned a 10 percent rating, and made it effective on May 29, 2009.  The appellant appealed the effective date portion of the grant of service connection to the Board, and the case was referred to the Board for appellate review.  

A videoconference hearing was held on October 24, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  A claim to reopen service connection for bilateral hearing loss was denied by the RO in July 1995; the Veteran did not appeal the decision.  

3.  On May 29, 2009, the RO received the Veteran's request to reopen his claim for service connection for bilateral hearing loss, which was thereafter granted, effective May 29, 2009, the date of the receipt of the claim to reopen. 

4.  Since the July 1995 rating decision denying reopening of the service connection claim for bilateral hearing loss, no formal or informal claim for service connection for bilateral hearing loss was received by VA prior to May 29, 2009. 


CONCLUSION OF LAW

The criteria for an effective date earlier than May 29, 2009, for the award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107 , 5110 (West 2002); 38 C.F.R. §§ 3.155 , 3.157, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b) ; see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With respect to the Veteran's claim for an earlier effective date, the Board notes that such notice is unnecessary in this case because the Veteran is challenging the effective date for grant of service connection for bilateral hearing loss in the December 2009 rating decision.  If, in response to notice of its decision on a claim for which VA has already given the § 5103 notice, VA receives a notice of disagreement that raises a new issue, § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but § 5103 does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003).  Thus, the Board finds that under the holding in VAOPGCPREC 8-03, further notice from VA to the Veteran is not required with regard to his claim for an earlier effective date prior to May 29, 2009, for the grant of service connection for bilateral hearing loss.  In this regard, proper notice for the service connection claim was sent in August, October, and November 2009.

The Board notes that adjudication of a claim for an earlier effective date in this case is based upon evidence already in the claims file; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran.  Consequently, there is no additional development that can be conducted, nor any other records which can be obtained, which would substantiate the Veteran's claim.  For example, any additional medical examination would only document the current severity of the Veteran's service-connected disability, and not whether he satisfied the criteria for an effective date earlier than May 29, 2009.  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

LAW AND ANALYSIS

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that May 29, 209 is the correct date for the grant of service connection for bilateral hearing loss. 

The record reveals that service connection for defective hearing was initially denied in a November 1982 rating decision.  Notice of the decision was sent by letter dated in December 1982.  The Veteran appealed the decision and in March 1984, the Board denied the claim for service connection for defective hearing.  The Veteran did not appeal the Board's decision; therefore, it became final.  38 C.F.R. § 20.1104.

In January 1995, the Veteran submitted an informal claim for service connection for bilateral hearing loss via a private medical record.  In a July 1995 rating decision, the RO denied reopening the claim for service connection because new and material evidence had not been received.  Notice of the decision was sent by a letter dated in July 1995.  The Veteran did not appeal this decision.  Therefore, it became final.  38 C.F.R. § 20.1103.

The Veteran filed the instant claim for service connection for bilateral hearing loss on May 29, 2009.  As noted previously, the law provides that the effective date of an award of compensation based on a claim to reopen after a final adjudication shall be the date of receipt of the application of the claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r).  As the earliest formal or informal claim for service connection was received on May 29, 2009, there is no basis to award an earlier effective date for service connection for bilateral hearing loss.  The Board recognizes that the Veteran has experienced a long history of hearing loss prior to May 29, 2009.  However, although entitlement arguably arose prior to May 29, 2009, the date of the claim, May 29, 2009, is later and is therefore the effective date for the award of service connection for bilateral hearing loss. 

For the reasons stated above, the Board finds that the appropriate effective date for the award of service connection for bilateral hearing loss is May 29, 2009, the date the claim was received.  An earlier effective date is not authorized by law.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal is denied. 


ORDER

Entitlement to an effective date earlier than May 29, 2009, for the grant of service connection for bilateral hearing loss is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


